      -'>     Case 3:19-cr-00997-CAB Document 75 Filed 12/14/20 PageID.348 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
                                                                      JUDGMENT IN A CRIMINAL CASE
                UNITED STATES OF AMERICA
                                    V.                                (For Offenses Committed On or After November I, 1987)

            FRANCISCO JAVIER DURAN-ISORDIA (1)                           Case Number:          19CR0997-CAB

                                                                      JOHN G. COTSIRILOS
                                                                      Defendant's Attorney


                                                                                                             I DEC 1                    I
USM Number                          74020298

• -                                                                                                                        i,    2020
THE DEFENDANT:                                                                                              CLERK. U.S, lliSTH:CT COUfn
                                                                                                       SOUTHERN 015.:"fl!CT OF CtlLIFORNIA
D      pleaded guilty to count(s)                                                                      BY          f:C./Z?r' -          DEPUTY


lZl was found guilty on count( s)      ONE (1) OF THE ONE-COUNT INFORMATION
    after a olea ofnot iruiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                              Count
Title & Section                      Nature of Offense                                                                      Number(s)
8 USC 1326                           REMOVED ALIEN FOUND IN THE UNITED STATES                                                   1
                                     (FELONY)




    The defeudant is sentenced as provided in pages 2 through                   2            of this judgment. ·
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)
D     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ is                              dismissed on the motion of the United States.

       Assessment : $100.00 - WAIVED
lZl

D      JVTA Assessment*: $
       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. J 14-22.
lZl    No fine                 •     Forfeiture pursuant to order filed                                             , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                     December LKzfuo
                                                                     Date oflmp,¢itionAfSentence
                                                                                       #/
                                                                                ./
                                                                     HON. Cathy Ann Bencivenga
                                                                     UNITED STATES DISTRICT JUDGE
          '.,       Case 3:19-cr-00997-CAB Document 75 Filed 12/14/20 PageID.349 Page 2 of 2
      AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                          FRANCISCO JAVIER DURAN-ISORDIA (I)                                  Judgment - Page 2 of2
CASE NUMBER:                        l 9CR0997-CAB

                                                       IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
TIME SERVED (659 DAYS).




•               Sentence imposed pursuant to Title 8 USC Section 1326(b).
•               The court makes the following recommendations to the Bureau of Prisons:




•               The defendant is remanded to the custody of the United States Marshal.

•               The defendant must surrender to the United States Marshal for this district:
                •     at _ _ _ _ _ _ _ _ A.M.                         on
                •     as notified by the United States Marshal.

                The defendant must surrender for service of sentence at the institution designated by the Bureau of
•               Prisons:
                •     ori or before
                •     as notified by the United States Marshal.
                •     as notified by the Probation or Pretrial Services Office.

                                                            RETURN
I have executed this judgment as follows:
                Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

at         _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                        UNITED STATES MARSHAL



                                             By                   DEPUTY UNITED STATES MARSHAL
     II


                                                                                                          19CR0997-CAB
